                            UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW HAMPSHIRE

*************************************
LIBERTARIAN PARTY OF                     *
NEW HAMPSHIRE, et al                     *
                                         *
                 Plaintiffs,             *
        v.                               *            Civil No. 1:20-cv-00688-JL
                                         *
GOVERNOR CHRISTOPHER T.                  *
SUNUNU, Governor of the State of         *
New Hampshire, in his official capacity, *
                                         *
        And                              *
                                         *
WILLIAM M. GARDNER, Secretary of         *
State of the State of New Hampshire,     *
in his official capacity,                *
                                         *
                 Defendants.             *
                                         *
*************************************

                  RESPONSE AND NOTICE OF ASSENT TO
                PLAINTIFFS’ MOTION TO CONSOLIDATE THE
        PRELIMINARY INJUNCTION HEARING WITH THE FINAL HEARING

       NOW COME Governor Christopher T. Sununu, in his official capacity as Governor of

the State of New Hampshire (“Governor”) and William M. Gardner, in his official capacity as

Secretary of State for the State of New Hampshire (“Secretary of State”) (collectively “State”),

by and through their counsel, the New Hampshire Office of the Attorney General, and submit

this response to the plaintiffs’ motion to consolidated the preliminary injunction hearing with the

final hearing, and state as follows:

       1.      In the time since the plaintiffs filed this motion, this Court, on July 28, 2020,

issued the preliminary injunction order.
       2.      The State now assents to the relief requested in the plaintiffs’ motion, which, if

granted, will result in the preliminary injunction order becoming the final order.


       WHEREFORE, the State respectfully requests that this Court:

               A.      Enter the preliminary injunction order as the final order in this action; and

               B.      Grant such further and other relief as this Court deems just, equitable and

                       proper.

                                              Respectfully submitted,

                                              CHRISTOPHER T. SUNUNU,
                                              GOVERNOR OF THE STATE OF NEW
                                              HAMPSHIRE

                                              and

                                              WILLIAM GARDNER,
                                              NEW HAMPSHIRE SECRETARY OF STATE

                                              By their attorneys,

                                              GORDON J. MACDONALD
                                              ATTORNEY GENERAL


August 4, 2020                                /s/ Daniel E. Will
                                              Daniel E. Will, Bar #12176
                                              Solicitor General

                                              /s/Laura E. Lombardi
                                              Laura E. Lombardi, Bar #12821
                                              Senior Assistant Attorney General

                                              New Hampshire Department of Justice
                                              Office of the Attorney General
                                              33 Capitol Street, Concord, NH 03301-6397
                                              (603) 271-3650




                                                -2-
                                 CERTIFICATE OF SERVICE

       I, Daniel E. Will, hereby certify that a copy of the foregoing response and notice of assent

to plaintiffs’ motion to consolidate the preliminary injunction hearing with the final hearing was

sent via the court’s e-filing system to Jonathan Meyer, Esquire, counsel for the plaintiffs.



August 4, 2020                                /s/ Daniel E. Will
                                              Daniel E. Will




                                                -3-
